The appellant, Fred A. Lampman, filed his separate application for letters of administration with the will annexed of the estate of Frank P. Eisenhart, deceased. Charles and Chester Eisenhart filed their joint application for letters of administration with the will annexed of said decedent's estate. The appellee, Anthony J. De Dario, executor of the last will and testament of Frank P. Eisenhart, deceased, whom the said Eisenhart named as executor in his last will and testament, filed an application to be appointed executor of said testator's estate pursuant to the terms of his will.
The lower court denied the applications of Lampman and the Eisenharts, and granted the application of the appellee, De Dario, executor, etc., and he was appointed and qualified as executor of said decedent's estate. The appellant, Fred A. Lampman, alone perfected a vacation appeal from the action of the court.
If the record presents any question to this court upon the merits, a matter which we do not decide, it is whether or not the lower court committed an error in denying the application of the appellant Lampman to be appointed administrator with the will annexed of the estate of Frank P. Eisenhart, deceased.
The appellee, De Dario, executor, etc., has filed a motion to dismiss this appeal, alleging therein that the appellant, Fred A. Lampman, died on May 15, 1936, which allegation is 1, 2.  supported by a certificate of death of said Lampman from the Secretary of the State Board of Health, and that therefore any question presented by the record in this cause has become moot. The truth of the allegation of Lampman's death is not challenged. *Page 218 
Under the present state of the record it is very apparent, that because of the death of the appellant, Fred A. Lampman, the question sought to be presented by this appeal has become moot, and this court will not decide questions of that nature, nor will it entertain the cause for the purpose of determining the question of costs. Bernard v. Kokomo Hotel Co. (1931),92 Ind. App. 418, 176 N.E. 26, and authorities there cited.
Appeal dismissed.